Citation Nr: 1400527	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for plantar fasciitis of the right foot, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for plantar fasciitis of the left foot, currently rated as 10 percent disabling. 

3. Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased rating for right and left foot plantar fasciitis, each rated 10 percent disabling.  

In August 2009, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2009, the Board remanded the claims for additional development of the record to the RO, via the Appeals Management Center (AMC), and also found that the issue of entitlement to a TDIU was raised by the record.  That issue was remanded for additional development as well. 

In a February 2011 decision, the Board denied the Veteran's claims for increased ratings for right and left foot plantar fasciitis and for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated in September 2012, the Court vacated the Board's decision and remanded the case.  

The Board remanded the Veteran's claim in May 2013 in order to comply with the Court's instructions. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Pursuant to the Board's May 2013 remand, the Veteran was afforded a VA examination to determine the extent of the Veteran's plantar fasciitis.  During the August 2013 examination, the Veteran reported that her plantar fasciitis prevents her from walking more than a quarter of a mile.  She also described daily foot pain that is 9 out of 10 on a pain scale and flares ups which were described as a "10+" out of 10.  The Veteran stated that she experiences these flare-ups every other day but does not know what triggers them. 

The August 2013 examination was conducted while the Veteran was in a wheelchair and the report notes that the exam was "limited due to her complains of severe pain on superficial palpation of the plantar aspect of both feet."  It was also noted that the Veteran used a "wheelchair occasionally, bilateral ankle/heel support constantly, and a walker regularly due to her bilateral foot condition."

After reviewing the claims file and conducting a clinical examination, the VA examiner noted multiple VA treatment records document that the Veteran had recently received medical treatment while wearing high heels.  It was noted that this is inconsistent with the symptoms she described during the examination since the severity of these symptoms "should make the wearing of high heels not tolerable." 

In addition to her service-connected plantar fasciitis, the Veteran has been diagnosed with bilateral ankle arthritis.  See a February 2011 VA treatment record.  Following complaints of pain and swelling in her ankles that would prevent her from walking, the Veteran was also diagnosed with palindromic rheumatism. See February and April 2011 VA treatment records.  The treating clinician noted that the swelling of the Veteran's ankles and lower extremities had been occurring "for about 10 years." 

Accordingly, the issue of an increased rating for plantar fasciitis of the right and left foot contains medical questions which cannot be answered on this record.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

These questions concern the current nature and extent of the Veteran's plantar fasciitis and, to the extent possible, whether the Veteran's plantar fasciitis symptomatology can be separated from her non service-connected bilateral ankle arthritis or rheumatism symptomatology. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

With respect to the TDIU claim, in the September 2012 Memorandum Decision, the Court held that the Board "failed to ensure that VA substantially complied with its October 2009 remand instructions because it failed to obtain a medical opinion regarding the effects of the Veteran's combined service-connected disabilities on her ability to work."  See the Memorandum Decision, page 9.

Specifically, the Court observed that the Board's October 2009 remand directed the RO to schedule the Veteran for an examination to determine the effects of her service-connected disabilities on her employability.  While the Veteran was afforded three VA examinations which addressed an individual service-connected disability, none of the opinions addressed the combined effects of the Veteran's disabilities. 

In May 2013, the Board remanded the Veteran's claim in order to obtain a VA examination which addressed the combined effects of the Veteran's service-connected disabilities.  While the Veteran was afforded additional VA examinations, these examinations did not address the combined effects of the Veteran's service-connected disabilities.

The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities." Geib v. Shinseki, 733 F.3d 1350 (2013).  However, the Board is bound by the Court's September 2012 decision. 

Accordingly, because the VA has not obtained a single medical opinion regarding the combined impact of the Veteran's service-connected disabilities, the issue of entitlement to TDIU must be remanded for additional development.

In Stegall v. West, 11 Vet.App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, the Board concludes that a remand is necessary to ensure compliance with its prior directives.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and ask her to identify the names and addresses of all VA and non-VA health care providers who have treated her for her bilateral plantar fasciitis since service.  After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should obtain copies of all such records from any identified treatment source. 

The RO should also obtain any ongoing treatment records from the VAMC. 

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) must be achieved.

2. The RO should schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected plantar fasciitis of the right and left foot.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to the service-connected plantar fasciitis from that due to other diagnosed right lower extremity disabilities, to include the non service-connected bilateral ankle arthritis and rheumatism.

2. Then, pursuant to an order from the Court, the Veteran should be scheduled for an examination to determine the combined effect of her service-connected disabilities on her employability.  The claims file must be made available to and reviewed by the examiner prior to the requested examination. 

All necessary tests and studies should be conducted and the examiner should review the results of any testing prior to the completion of the report. 

The physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that - without regard to impairment from nonservice-connected disabilities or the Veteran's age - her service-connected disabilities either individually or in concert, render her unable to obtain or retain substantially gainful employment. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions. 

4. Then, the RO/AMC should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

